Name: Regulation (EU) No 1376/2014 of the European Central Bank of 10 December 2014 amending Regulation (EC) No 1745/2003 on the application of minimum reserves (ECB/2003/9) (ECB/2014/52)
 Type: Regulation
 Subject Matter: accounting;  free movement of capital;  budget;  financial institutions and credit
 Date Published: nan

 20.12.2014 EN Official Journal of the European Union L 366/79 REGULATION (EU) No 1376/2014 OF THE EUROPEAN CENTRAL BANK of 10 December 2014 amending Regulation (EC) No 1745/2003 on the application of minimum reserves (ECB/2003/9) (ECB/2014/52) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 19.1 thereof, Having regard to Council Regulation (EC) No 2531/98 of 23 November 1998 concerning the application of minimum reserves by the European Central Bank (1), Having regard to Council Regulation (EC) No 2532/98 of 23 November 1998 concerning the powers of the European Central Bank to impose sanctions (2), Whereas: (1) Article 19.1 of the Statute of the European System of Central Banks and of the European Central Bank provides that the Governing Council of the European Central Bank (ECB) may establish regulations concerning the calculation and determination of the required minimum reserves. The details on the application of minimum reserves are laid down in Regulation (EC) No 1745/2003 of the European Central Bank (ECB/2003/9) (3). (2) On 3 July 2014 the Governing Council decided to change the frequency of its monetary policy meetings from a four-week cycle to a six-week cycle as of 1 January 2015 and to extend the reserve maintenance periods from four weeks to six weeks accordingly. (3) Pursuant to Regulation (EC) No 1745/2003 (ECB/2003/9), the maintenance period is the period over which compliance with reserve requirements is calculated and for which such minimum reserves must be held on reserve accounts. (4) The change in the length of the maintenance periods does not affect calculation of the amount of minimum reserves to be fulfilled during a maintenance period for institutions that are subject to the full reporting requirements under Regulation (EU) No 1071/2013 of the European Central Bank (ECB/2013/33) (4). Such institutions calculate, as before, the reserve base in respect of a particular maintenance period on the basis of data under Regulation (EU) No 1071/2013 (ECB/2013/33) that relates to the month two months prior to the month within which the maintenance period starts. On the other hand, the change in the length of the maintenance periods does affect calculation of the amount of minimum reserves for institutions that report data on a quarterly basis under Regulation (EU) No 1071/2013 (ECB/2013/33), as the quarterly period will now comprise two maintenance periods. (5) Therefore, Regulation (EC) No 1745/2003 (ECB/2003/9) should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments Regulation (EC) No 1745/2003 (ECB/2003/9) is amended as follows: 1. Article 3(4) is replaced by the following: 4. For institutions which have been granted the derogation set out in Article 9(1) of Regulation (EU) No 1071/2013 of the European Central Bank (ECB/2013/33) (5) ( tail institutions ), the reserve base shall be calculated, for two consecutive maintenance periods beginning with the maintenance period starting in the third month after the end of a quarter, on the basis of end-of-quarter data reported in accordance with point 4 of Part 1 of Annex III to Regulation (EU) No 1071/2013 (ECB/2013/33). These institutions shall notify their minimum reserves in accordance with Article 5.; 2. Article 7(1) is replaced by the following: 1. Unless the Governing Council of the ECB decides to modify the calendar according to paragraph 2, the maintenance period shall start on the settlement day of the main refinancing operation following the meeting of the Governing Council, at which the assessment of the monetary policy stance is pre-scheduled. The Executive Board of the ECB shall publish a calendar of maintenance periods at least three months before the start of each calendar year. Publication of such calendar shall take place in the Official Journal of the European Union and on the websites of the ECB and of the participating NCBs.; 3. in Articles 3(1), 3(3), 4(1), 5(5), 10(6), 11, 13a(1)(b) the reference to Regulation (EC) No 2423/2001 (ECB/2001/13) is replaced by a reference to Regulation (EU) No 1071/2013 (ECB/2013/33); 4. in Articles 5(3) and 13(4) the reference to Article 5 of Regulation (EC) No 2423/2001 (ECB/2001/13) is replaced by a reference to Article 6 of Regulation (EU) No 1071/2013 (ECB/2013/33); 5. in Article 13(2) the reference to Annex II to Regulation (EC) No 2423/2001 (ECB/2001/13) is replaced by a reference to Annex III to Regulation (EU) No 1071/2013 (ECB/2013/33). Article 2 Final provision This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 10 December 2014. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 1. (2) OJ L 318, 27.11.1998, p. 4. (3) Regulation (EC) No 1745/2003 of the European Central Bank of 12 September 2003 on the application of minimum reserves (ECB/2003/9) (OJ L 250, 2.10.2003, p. 10). (4) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1). (5) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1)